Exhibit 10.48
NONQUALIFIED STOCK OPTION AGREEMENT
UNDER THE NEUSTAR, INC. 2009 STOCK INCENTIVE PLAN
     This STOCK OPTION AGREEMENT is entered into as of [__________] (the “Grant
Date”), between NEUSTAR, INC. (the “Company”) and [_________] (“you”).
1. Option Grant. The Company grants you an option (the “Option”) to purchase up
to [_____] shares of the Company’s Common Stock at a price of $[____] per share.
The Option is not exercisable now but becomes exercisable in installments, which
are cumulative, so that, so long as you do not experience a Termination prior to
any such date, the number of shares originally subject to the Option shall vest
and become exercisable on each of the dates set forth in Section 5 below.
2. The Plan. The Option is subject to the terms of the Company’s 2009 Stock
Incentive Plan (the “Plan”). Capitalized terms used but not defined in this
Agreement have the meanings set forth in the Plan.
3. Type of Option. The Option is a nonqualified option, not an incentive stock
option, for U.S. tax purposes.
4. Termination. The Option terminates on the seventh (7th) anniversary of the
date of this Agreement, except in the event of your Termination or as otherwise
provided in the Plan. The Option will immediately terminate upon your
Termination, except that (i) if the Termination is because of your death or
Disability, the portion of the Option that is vested and unexercised as of the
date of Termination (the “Vested Portion”) will remain exercisable for one year
following Termination, and (ii) if the Termination is for any other reason,
excluding Cause (or a voluntary termination by you following an event that
constitutes Cause), the Vested Portion will remain exercisable for 90 days after
Termination, although in all cases the Option will never be exercisable after
the seventh (7th) anniversary of this Agreement. Upon Termination for Cause (or
a voluntary termination by you following an event that constitutes Cause), the
entire Option (including any Vested Portion) terminates immediately. You will
not be deemed to have experienced a Termination until you no longer serve as any
of (i) an employee of, or consultant to, the Company or its Affiliates, or
(ii) a Director.
Notwithstanding the foregoing, in the event of a Change in Control, subject to
the terms of the Plan, if the Option is not assumed or continued or substituted
for a substantially equivalent right by the surviving corporation, the successor
corporation or its parent corporation, as applicable (the “Successor
Corporation”), you shall fully vest in and have the right to exercise the Option
as to all shares of Common Stock then subject thereto, including shares as to
which the Option would not otherwise be vested or exercisable. Any Options that
are assumed or replaced (and any Option shall be considered assumed if the
Successor Corporation in a Change in Control reaffirms the Option) in connection
with a Change in Control and have not otherwise vested shall immediately vest in
full if you experience a Termination (other than by the Company for Cause or by
you without Good Reason (as defined below)) within two (2) years after the
Change in Control.
For purposes of this Agreement, “Good Reason” shall mean, without your prior
written consent, any of the following events or conditions and the failure of
the Successor Corporation to cure such event or condition within thirty
(30) days after receipt of written notice from you, provided that you serve
notice of such event or condition and intended termination within sixty
(60) days of its occurrence: (i) a reduction in your annual base salary, except
pursuant to a policy generally applicable to employees at your level and above
resulting in a reduction of 10% or less; (ii) the Successor Corporation’s
failure to cover you under employee benefit plans, programs and practices that,
in the aggregate, provide substantially comparable benefits (from an economic
perspective) to you relative to the benefits and total costs under the material
employee benefit plans, programs and practices in which you (and/or your family
or dependents) are participating immediately preceding the Change in Control;
(iii) the Successor Corporation’s requiring you to be based at any office
location that is more than fifty (50) miles further from your office location
immediately prior to a Change in Control, except for reasonable required travel
for the Successor Corporation’s business that is not materially greater than
such travel requirements prior to such Change in Control; or (iv) a material
breach by the Successor Corporation of its obligations to you under the Plan.

1



--------------------------------------------------------------------------------



 



5. Vesting Schedule. Subject to Section 4, vesting occurs in increments of whole
shares only pursuant to the below schedule, with fractional shares accumulated
for distribution in the last installment or such earlier time that they
constitute a whole share.

          Date on Which Installment Vests   Percentage of Shares in and Becomes
Exercisable   Installment
 
       
[First Vesting Date]
    25 %
 
       
[Second Vesting Date] and the last day of
    2.08333 %
each of the succeeding 35 months
       

6. Exercise. You may exercise the Option by delivering to the Company your
signed, written notice of the number of shares to be purchased by your exercise,
together with the full purchase price, or by any other method the Committee has
approved. Payment may be made by certified check, bank draft or money order
payable to the order of the Company or in such other manner as may be acceptable
to the Committee. You shall be obligated to pay or make other arrangements to
provide for any applicable withholding taxes in a manner acceptable to the
Committee.
7. Transfer Restriction. Unless otherwise permitted by the Committee, the Option
is non-transferable, except that in the event of your death, it may be
transferred by will or the laws of descent and distribution. Only you (or your
guardian or legal representative) may exercise the Option.
8. Detrimental Activity. For purposes of this Award, Detrimental Activity shall
have the meaning set forth in the Plan and additionally shall mean any of the
activities set forth on Annex A. In the event that you engage in Detrimental
Activity prior to any exercise of Options, such Options shall thereupon
terminate and expire. In the event you engage in Detrimental Activity following
the exercise of any Option, the Company shall be entitled to recover from you an
amount equal to any gain realized as a result of the exercise (whether at the
time of exercise or thereafter).
9. No Right to Continued Service. The issuance of this Option does not
constitute an agreement by the Company to continue to employ you or retain your
services during the entire, or any portion of, the period prior to full vesting
of the Option or otherwise.
10. Adjustments. In the case of any change in corporate structure as
contemplated under Section 4.2(b) of the Plan, an equitable adjustment shall be
deemed necessary and shall be made in accordance with such Section 4.2(b).
11. Notice. Any notice or communication to the Company concerning the Option
must be in writing and delivered in person, or by U.S. mail, to the following
address (or another address specified by the Company): Neustar, Inc., Attn:
General Counsel, 21575 Ridgetop Circle, Sterling, VA 20166.
You will not have any rights with respect to your Option award unless and until
you deliver an executed copy of this Agreement to the Company within 60 days of
the Grant Date.
NEUSTAR, INC.

         
By: 
  /s/ Lisa Hook    
 
       
 
  Lisa Hook   [_____________]

2



--------------------------------------------------------------------------------



 



Annex A
Detrimental Activity
“Detrimental Activity” shall have the meaning set forth in the Plan and
additionally shall mean any of the following:
(i) For the period commencing on your first day of employment with the Company
and ending on the date which is 18 months following your termination of
employment with the Company for any reason (such period hereinafter referred to
as the “Restricted Period”), with respect to any state or country in which the
Company is engaged in business during your employment term, you participate or
engage, directly or indirectly, for yourself or on behalf of or in conjunction
with any person, partnership, corporation or other entity, whether as an
employee, agent, officer, director, shareholder, partner, joint venturer,
investor or otherwise, in any business competitive with a business undertaken by
the Company or by you at any time during your employment term.
(ii) During the Restricted Period, you engage in Solicitation, whether for your
own account or for the account of any other individual, partnership, firm,
corporation or other business organization (other than the Company).
“Solicitation” means any of the following, or an attempt to do any of the
following: (i) recruiting, soliciting or inducing any non-clerical employee or
consultant of the Company (including, but not limited to, any independent sales
representative or organization) to terminate his or her employment with, or
otherwise cease or reduce his or her relationship with, the Company; (ii) hiring
or assisting another person or entity to hire any non-clerical employee or
consultant of the Company or any person who within 12 months before was such a
person; or (iii) soliciting or inducing any person or entity (including any
person who within the preceding 12 months was a customer or client of the
Company) to terminate, suspend, reduce, or diminish in any way its relationship
with or prospective relationship with the Company.
(iii) (a) You disclose to any person or entity or use, at any time, any
information not in the public domain or generally known in the industry (except
as may be required by law or legal process), in any form, acquired by you while
employed by the Company or any predecessor to the Company’s business or, if
acquired following the employment term, such information which, to your
knowledge, has been acquired, directly or indirectly, from any person or entity
owing a duty of confidentiality to the Company (or to which the Company owes a
duty of confidentiality), including but not limited to information regarding
customers, vendors, suppliers, trade secrets, training programs, manuals or
materials, technical information, contracts, systems, procedures, mailing lists,
know-how, trade names, improvements, price lists, financial or other data
(including the revenues, costs or profits associated with any of the Company’s
products or services), business plans, code books, invoices and other financial
statements, computer programs, software systems, databases, discs and printouts,
plans (business, technical or otherwise), customer and industry lists,
correspondence, internal reports, personnel files, sales and advertising
material, telephone numbers, names, addresses or any other compilation of
information, written or unwritten, which is or was used in the business of the
Company; or (b) you fail to return to the Company the originals and all copies
of any such information in any form, and copies and extracts thereof, provided
to or acquired by you in connection with the performance of your duties for the
Company (which are and shall remain the sole and exclusive property of the
Company); or (c) you fail to return to the Company all files, correspondence
and/or other communications received, maintained and/or originated by you during
the course of your employment.
(iv) You issue or communicate, directly or indirectly, any public statement (or
statement likely to become public) that disparages, denigrates, maligns or
impugns the Company, its affiliates, or their respective officers, directors,
employees, products or services, except truthful responses to legal process or
governmental inquiry or by you in carrying out your duties while employed by the
Company.

3